Citation Nr: 1015212	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-35 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Increased rating for a right knee disorder, currently rated 
as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1974 to January 
1979.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In May 2008 and July 2009, the Board remanded this matter for 
additional development.  
   

FINDINGS OF FACT

1.	Prior to October 18, 2005, the Veteran had a right knee 
meniscus tear, joint effusion, and an abnormal anterior 
cruciate ligament (ACL).  

2.	From October 18, 2005 to January 1, 2007, the Veteran was 
rated as 100 percent disabled due to right knee replacement 
surgery.

3.	From January 1, 2007, the Veteran's right knee disorder 
has not been productive of severe painful motion or weakness 
in the right lower extremity.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent 
for joint effusion in the Veteran's service-connected right 
knee, have not been met before October 18, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Code 5258 (2009).  

2.	The criteria for a rating in excess of 30 percent, for 
the Veteran's service-connected right knee disorder, have 
not been met from January 1, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5263 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between February 2003 and June 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided a 
notification letter to the Veteran prior to the January 2004 
rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide notification regarding effective dates and 
disability evaluations prior to January 2004.  See 
Dingess/Hartman and Vazquez-Flores, both supra.  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

In March 2006 and June 2008, VA notified the Veteran 
regarding effective dates and disability evaluations, and 
notified the Veteran of the criteria relevant in his 
increased rating claim for a knee disorder.  And following 
this notification, the RO readjudicated the Veteran's claim 
in the April 2009 Supplemental Statement of the Case (SSOC).  
See Mayfield, 444 F.3d 1328.  Based on this background, the 
Board finds VA's untimely notice in this matter to be 
harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Increased Rating

The Veteran underwent surgical removal of his right lateral 
meniscus during service.  He has been service connected for a 
right knee disorder since a September 1987 rating decision, 
in which the RO assigned a 0 percent evaluation effective 
January 1987.  

In February 2003, the Veteran filed an increased rating claim 
for his right knee disorder.  In January 2004, the RO 
increased the disability evaluation to 10 percent, effective 
February 5, 2003.  The Veteran filed a notice of disagreement 
(NOD) against that decision in February 2004, and then 
appealed the decision to the Board in November 2005. 

During the pendency of the appeal, the Veteran underwent 
right knee replacement surgery on October 18, 2005.  In an 
April 2006 rating decision, the RO rated the Veteran as 100 
percent disabled from the date of surgery until January 1, 
2007.  See 38 C.F.R. § 4.29.  From January 1, 2007, the RO 
rated the Veteran as 30 percent disabled.  The Veteran 
continues to seek an increased rating here.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (an appellant is presumed to be 
seeking the maximum available benefit even where an increase 
is granted during the appeal period).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2009).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  And DC 5263 addresses genu recurvatum.  Knee 
prosthetic replacements are addressed under DC 5055 of 38 
C.F.R. § 4.71a.  

The medical evidence of record addressing the Veteran's right 
knee disorder consists of VA treatment records, letters, 
treatment records, and reports from private physicians, and 
VA compensation examination reports dated in May 2003, May 
2005, and July 2008.  In the decision below, the Board will 
assess the evidence of record prior to the Veteran's October 
2005 knee replacement surgery and afterwards.  

	Prior to October 18, 2005 

Private treatment records dated in 2002 indicate that the 
Veteran injured his left knee in a civilian employment 
accident, and that he was then in the process of claiming 
disability benefits for that injury.  Private treatment 
records dated in 2002 mainly focus on the Veteran's non-
service-connected left knee disorder. 

A June 2002 private records does indicate, however, that the 
Veteran experienced chronic right knee pain.  And private 
treatment records dated from November 2002 reflect complaints 
of pain and tenderness.  These records note an examiner's 
finding of no effusion, of a stable knee, and of degenerative 
arthritis.  The examiner noted that the Veteran's arthritis 
caused limitation of standing and walking activities, and 
would eventually cause permanent limitations.  

In lay statements dated in May 2002, November 2002, and 
February 2003, the Veteran indicated right knee pain, and 
indicated that his knee was "popping out."  

January and June 2003 letters from a private physician 
(pertaining to the claim for civilian disability 
compensation) reported the Veteran's complaints of right knee 
pain, catching, "popping out," and swelling.  On 
examination, the examiner noted normal heel-toe gait pattern, 
genu varus, anterior drawer sign of 1+, no limp, no effusion, 
heat, or erythema.  The examiner noted a typical bruiser 
incision about the lateral joint line.  He noted that his 
Lachman sign was trace, with negative McMurray and Slocum 
signs.  The examiner noted minimal tenderness medially and 
medial parapetellar region.  He noted normal tracking, but 
crepitation of 1-2+.  The Veteran demonstrated 3 degrees 
extension to 120 to 125 degrees flexion.  The examiner noted 
the knee as stable, but noted advanced degenerative joint 
disease in the right knee.  

The May 2003 VA examiner noted the Veteran's complaints of 
pain, instability, and locking.  The examiner found no lower 
extremity weakness, swelling, heat, erythema, redness, 
effusion, fatigability, or lack of endurance.  
Neurologically, the examiner noted 5/5 motor strength, and 
normal touch sensation.  The examiner noted a stable gait, 
symmetrical muscle mass, active and passive range of motion 
of 0 to 95 degrees limited by subjective tenderness.  And the 
examiner noted stable ligaments.  But the examiner did note a 
positive McMurray's with medial meniscus derangement.  And 
the examiner noted degenerative changes.  In an August 2003 
addendum report, the examiner noted June 2003 magnetic 
resonance imaging (MRI), which found abnormalities to both 
the medial meniscus (meniscus tear) and to the anterior 
cruciate ligament (ACL), and which indicated joint effusion.  

The May 2005 VA examiner noted the Veteran's complaints of 
pain and limitation of motion.  He noted fairly good gait.  
He noted 0 degrees extension and 120 degrees flexion.  He 
noted intact ligaments.  He noted no varus-valgus 
instability.  He noted negative Lachman's and negative 
McMurray's sign.  But he did note slight effusion, 
crepitation on motion, and tenderness.  And he stated that 
"pain is a major factor which is increased with any flare-
ups, or repetitive use."  

A September 2005 private medical report noted that the 
Veteran was preparing for right knee replacement surgery.  
The examiner noted an antalgic gait with a varus deformity on 
the right knee.  He noted that the Veteran had flexion of 100 
degrees, but had effusion in his knee and crepitant range of 
motion.  The examiner found the Veteran with end-stage 
arthrosis, right knee.      

Based on this medical evidence, the Board finds a 10 percent 
evaluation warranted in the absence of more than slight 
instability.    For an increase under DC 5256, the evidence 
must show ankylosis.  There is no evidence of such in the 
record here.  The evidence here does not indicate recurrent 
subluxation or lateral instability.  Under 5259, the maximum 
authorized rating is 10 percent for symptoms associated with 
removal of semilunar cartilage.  Under DC 5260, a compensable 
evaluation is warranted for flexion limited to 45 degrees.  
The evidence shows that the Veteran's pain-free range of 
motion consistently had been shown at flexion of at least 95 
degrees.  Under DC 5261, extension limited to 10 degrees 
warrants a rating of 10 percent.  But here, the evidence 
shows that the Veteran's extension went beyond that - from 0 
to 3 degrees.  For an increased rating under DC 5262, the 
evidence must show impairment of the tibia and fibula.  The 
Board reviewed no evidence of tibia-fibula impairment.  And 
an increase is not warranted under DC 5263 as the record does 
not evidence genu recurvatum.  Service connection is not in 
effect for a dislocated semilunar cartilage.

        From October 18, 2005

Private medical records show that the Veteran underwent right 
total knee arthroplasty on October 18, 2005 without 
complications.  The preoperative and postoperative diagnosis 
was degenerative joint disease.  November 2005 private 
records noted a "pristine" implant, and noted a 5 degree 
lack of full extension, and 95 degrees flexion.  

VA treatment records dated between September 2005 and June 
2007 do not indicate complications related to the right knee.  

The July 2008 VA report indicated that the Veteran's primary 
complaints centered on his non-service-connected left knee 
disorder, for which he underwent total knee replacement in 
September 2004, and for which he underwent revised knee 
replacement in August 2007.  With regard to the right knee, 
the examiner reported the Veteran's complaints of mild pain 
and swelling with prolonged walking.  But the examiner noted 
no flare ups, no assistive devices, and no limitation of 
motion in the right knee.  The examiner reported the Veteran 
as saying that he was "very pleased" with the results of 
his right knee replacement surgery.  On examination, the 
examiner noted tenderness to palpation anteriorly over the 
right knee with numbness medial to the surgical scar.  The 
examiner noted range of motion of -3 degrees extension to 105 
degrees flexion.  The examiner noted some pain and tightness 
in the terminal degrees.  Following three repetitions, the 
examiner noted no further limitation of motion or limitation 
of joint function due to pain, weakness, fatigability, or 
lack of endurance.    

The Board has also reviewed VA treatment records dated 
between December 2008 and November 2009.  September and 
November 2009 treatment notes indicate "some discomfort" in 
the right knee which is "minimal compared with the left" 
knee.  These statements are consistent with the Veteran's 
statements at his travel Board hearing in August 2008, at 
which he stated that his right knee was better than his left 
knee, that he had a "little bit of stiffness" and a 
"little bit of pain" in the right knee, but that his 
"range of motion seemed to be pretty good."  During the 
hearing, the Veteran's spouse confirmed the Veteran's 
complaints of right knee pain.  

As indicated earlier, the Veteran was rated as 100 percent 
disabled for his replacement surgery from October 18, 2005 to 
January 1, 2007.  See 38 C.F.R. § 4.29.  From then he has 
been rated as 30 percent disabled.  Based on the evidence of 
record dated from January 2007, the Board finds a rating in 
excess of 30 percent unwarranted from January 2007 onward. 

Again, knee prosthetic replacements are addressed under DC 
5055 of 38 C.F.R. § 4.71a.  This provision provides for 30, 
60, and 100 percent evaluations.  As the Veteran is currently 
rated 30 percent for his disorder, the Board will only 
address those applicable provisions that provide for a higher 
evaluation.  A 60 percent rating is warranted under DC 5055 
where the evidence shows chronic residuals, consisting of 
severely painful motion or weakness in the affected 
extremity.  And a 100 percent rating is warranted for one 
year following implantation of the prosthesis.  See 38 C.F.R. 
§ 4.71a, DC 5055.  As the Veteran had his knee replacement in 
October 2005 - over one year ago - the question under DC 5055 
is whether a 60 percent rating should be applied here.  See 
38 C.F.R. § 4.71a, DC 5055.  

The evidence clearly shows that a 60 percent rating is not 
warranted under DC 5055.  The evidence dated from January 
2007 does not indicate chronic residuals, consisting of 
severely painful motion or weakness in the affected 
extremity.  Rather, the medical evidence indicates that the 
Veteran's right knee surgery in October 2005 was successful, 
and that he has experienced mild residuals since then.  

Moreover, the Board finds a rating in excess of 30 percent 
unwarranted under DCs 5256 through 5263.  Again, there is no 
evidence of ankylosis, so DC 5256 does not apply.  The July 
2008 examiner found the Veteran's right knee to be stable so 
a rating under DC 5257 is unwarranted.  The examiner noted no 
disorders related to the Veteran's cartilage so a rating 
under DCs 5258 and 5259 is unwarranted.  The Veteran has 
near-full range of motion from extension to flexion so an 
increased under DC 5260 and 5261 is unwarranted.  And there 
is no evidence of tibia/fibia impairment or of genu 
recurvatum so DCs 5262 and 5263 are not for application.  As 
such, the preponderance of the evidence indicates that an 
increase is unwarranted here under DCs 5256 to 5263.  

In seeking evidence for limitation of motion, the Board notes 
it has assessed evidence of functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
additional increase for these symptoms unwarranted.  The 
evidence has consistently indicated that, though the Veteran 
experiences pain in his right knee, he has pain free movement 
from -3 to 5 degrees extension, to 95 to 125 degrees flexion.  
The motion limited by pain in this matter is noncompensable 
limitation under DCs 5260 and 5261.  And the evidence shows 
that, after January 1, 2007, the Veteran has experienced only 
mild residuals in his right knee.  As such the Board finds 
the currently-assigned evaluations to be appropriate here.  
See Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (painful motion is limited 
motion even with motion beyond the point of pain).   

In assessing each of the Veteran's claims here, the Board has 
reviewed the Veteran's statements regarding symptoms 
associated with his knee disorder.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology).  But 
lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

As noted, the Veteran has repeatedly complained of knee pain, 
and of popping of his right knee joint prior to the 
replacement surgery.  The Board has considered his statements 
closely.  The Veteran is competent to report on symptoms 
related to his knee disorders.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  See also 38 C.F.R. § 
3.159(a)(2).  Indeed, his statements are central in 
determining the actual level of disability caused by the 
disorders.  See 38 C.F.R. §§ 4.40, 4.45, 4.49; Deluca, supra.  

Finally, the Board notes that it finds an extraschudular 
rating unwarranted here.  Application of the regular 
schedular standards is found practicable in this matter.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

	

ORDER

1.	Entitlement to a disability evaluation in excess of 10 
percent  for the service-connected right knee disability 
before October 18, 2005, is denied.  

2.	Entitlement to a disability rating in excess of 30 percent 
for the Veteran's service-connected right knee disorder, is 
denied from January 1, 2007.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


